IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND



 MIHIR DHIMAR,
                 Plaintiff,
                                                          Civil No. 22-2175-PJM

       V.



 ANTHONY J. BLINKEN,et al..
                Defendants.




                                   MEMORANDUM OPINION


       Plaintiff Mihir Dhimar,an Indian national currently located overseas, has sued U.S. officials

for what he alleges is unreasonable delay by U.S. consulates in processing his visa.^ Defendants

seek to dismiss Dhimar's case for improper venue or, in the alternative, to transfer it to the District

of Columbia or North Carolina (ECF No. 4). Having reviewed the parties' briefing, no hearing

being necessary, the Court GRANTS Defendants' Motion to Transfer and will ORDER that the

case be TRANSFERRED to the United States District Court for the District of Columbia.

Defendants' Motion to Dismiss(ECp No.4)is DENIED AS MOOT.

                                       1. BACKGROUND


       This case concerns the process for issuing non-immigrant visas to individuals residing

outside the United States. Such visas are adjudicated by U.S. consular officers, who either grant

or refuse the application. In some cases of denial, the officer may determine that additional



^ Dhimar's case is the sole remaining one out of more than 40 other lawsuits filed with this Court
by the same counsel all making substantially the same allegations. The other cases have been
voluntarily transferred to the U.S. District Court for the District of Columbia or voluntarily
dismissed. Indeed, those 40-odd cases are only the latest in a series of suits challenging allegedly
unreasonable delay in adjudicating vias and that have sought adjudication in this District. See
Chakrabarti v. USCIS, No. 1:21-cv-1945-PJM,2021 WL 4458899(D. Md. Sept. 9, 2021); Hasan
V. Garland.^.22-cv-00767-LKG,ECF 10(D. Md.).
                                                   1